 306DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWest Virginia Baking" Company, Inc. and Chauf-feurs, Teamsters, Warehousemen and Helpers,Local Union No. 175, affiliated with the Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, AFL-CIO. Case 9-CA-25261•July 31, 1990DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND OVIATTOn March 13, 1989, Administrative Law JudgeWallace H. Nations issued the attached decision.The Charging Party filed exceptions and a support-ing brief, and the Respondent filed an answeringbrief. The Charging Party also filed a request fororal argument.'The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,2 andconclusions3 and to adopt the recommendedOrder.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.The Charging Party has requested oral argument. The request isdenied as the record, exceptions, and briefs adequately present the issuesand the positions of the parties.We adopt the judge's conclusion for the reasons set forth in his deci-sion, that the Respondent's statements to employees that they would beterminated if they did not buy a distributorship did not violate Sec.8(a)(1). The judge found that there was no nexus shown between thestatements and any union or protected activity.We find it unnecessary to pass on the merits of the 8(a)(1) violation,which our dissenting colleague would find. In our view, this theory wasneither alleged in the complaint nor pursued by the General Counsel atany time. That theory is argued by the Charging Party in its exceptions,but a charging party is not free to expand the scope of the complaintwithout the consent of the General Counsel. See Winn-Dixie Stores, 224NLRB 1418, 1420 (1976), affd. in pertinent part 567 Fid 1343, 1350 (5thCir. 1978). In particular, we note that the complaint allegation is framedas a "threat of discharge" for not becoming "non union independent con-tractors," and we do not read the General Counsel's brief to the adminis-trative law judge as clearly presenting, in support of the independentthreat allegation, the theory that Member Cracraft would rely on forfinding such a violation.3 We agree with the judge's conclusion that the Respondent did notrefuse to bargain in good faith over the decision to convert its driver-salesmen to independent distributors and the effects of that decision and,in fact, did bargain in good faith over the decision and its effects untilimpasse and lawful implementation of the distributorship program. Ac-cordingly, we find it unnecessary to pass on whether the Respondent'sdecision to convert its driver-salesmen to independent distributors is amandatory or permissive subject of bargaining.MEMBER CRACRAFT, .dissenting in part.I join my colleagues in all aspects of this deci-sion except in their conclusion that the Respond-ent's statements to its driver-salesmen employeesthat they Would be terminated if they did not par-ticipate in the independent distributorship programdid not violate the Act. Regardless of the obliga-tion to bargain over the decision itself, the Re-spondent had a statutory duty to bargain over theeffects of its decision to convert to an independentdistributorship mode of delivering its product.1The Respondent's duty to bargain over the ef-fects of its decision to convert "provides the Unionwith an opportunity to bargain in the employees'interest for such benefits as severance pay, pay-ments into pension fund, preferential hiring .. . atother [employer operations], and reference letterswith respect to other jobs."2 We have found thatthe parties in the instant case bargained in goodfaith over the effects of the Respondent's decisionto convert, and reached agreement on such mattersas bumping rights and priority hiring rights.Prior to this bargaining, William Rouse, the Re-spondent's Bluefield branch sales manager, told oneemployee that on the expiration of the contract thedrivers would be required to buy their routes or"hit the streets." Referring to the distributorshipprogram, Rouse told another employee that "[i]t'lleither be Flowers' [the Respondent's] way or thehighway." These statements, which conveyed themessage that those driver-salesmen who chose notto participate in the independent distributorshipprogram would be terminated, were not condi-tioned on the outcome of effects bargaining withthe Union, and in fact were made to employeesprior to the time the Union was informed of theRespondent's decision to convert to an independentdistributorship program. Although the Respondentsubsequently fulfilled its obligation to bargain overthe effects of the decision to convert, Rouse's state-ments announced a fait accompli anticipating abreach of the duty to bargain over the effects of itsdecision. Such a statement cannot be afforded theprotections of Section 8(c) simply because the Re-spondent later engaged in good-faith effects bar-gaining.3 Accordingly, I conclude that the state-See First National Maintenance Corp. v. NLRB, 452 U.S. 666, 681-682(1981).See Nathan Yorke v. NLRB, 709 F.2d 1138, 1143 (7th Cir. 1983),enfg. 259 NLRB 819 (1981) (trustee in bankruptcy's failure to give noticeto the union and an opportunity to bargain over the effects of the deci-sion to .terminate the employer's operations violated Sec. 8(a)(5) and (1)of the Act).3 See generally Safeway Stores, 266 NLRB 1124 (1983) (threat to sus-pend employee for contacting the union before discussing problem withmanagement held unlawful, notwithstanding fact that employee was notsuspended and was later told she had every right to contact the union;Continued299 NLRB No. 37 WEST VIRGINIA BAKING CO307ments threatening termination violated Section8(a)(1) of the Actrespondent failed to meet the standards for effective repudiation of un-lawful conduct set forth in Passavant Meinonal Area Hospital, 237 NLRB138 (1978))Contrary to my colleagues, in my view no procedural obstacle existswith respect to my decision to find merit in the 8(a)(1) allegation of thecomplaint The complaint alleges that the Respondent failed to fulfill its8(aX5) obligation to bargain about the decision to convert to an inde-pendent distributorship program and the effects of this decision In theGeneral Counsel's bnef to the judge, the General Counsel treats the8(a)(1) and 8(aX3) complaint allegations as part of his theory that the Re-spondent acted in derogation of its obligation to bargain about the deci-sion and its effects My finding that the Respondent's statements violatedSec 8(aX1) focuses on the duty to bargain over the effects of the decisionto convert Although we have found that the Respondent did in factmeet its obligation to bargain regarding the effects of its decision to con-vert, the ments of the 8(a)(1) complaint allegation must be addressedThe record establishes, and the judge found, that the Respondent madestatements to its employees threatening termination if they chose not toparticipate in the independent distributorship program In these circum-stances, the theory that the Respondent unlawfully threatened termina-tion in derogation of its obligation to bargain over effects is reasonablyencompassed in the complaintVyrone Alex Cravanas, Esq , for the General CounselJohn K Anderson and David H Grigereit, Esqs , of Atlan-ta, Georgia, for the RespondentPatrick J Szymanski, Esq , of Washington, D C, for theCharging PartyDECISIONSTATEMENT OF THE CASEWALLACE H NATIONS, Administrative Law JudgeBased on charges filed March 25, 1988,1 and amendedApril 15, by Chauffeurs, Teamsters, Warehousemen andHelpers Local Union No 175, affiliated with Internation-al Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, AFL-CIO (Union), the Region-al Director issued a complaint and notice of hearing onOctober 24, alleging that West Virginia Baking Compa-ny, Inc (Respondent or Company), has been engaging inunfair labor practices in violation of Section 8(a)(1), (3),and (5) of the National Labor Relations Act (Act) Hear-ing was held in this matter on January 18-20, 1989, inBluefield, West Virginia Briefs were received from allparties on or about February 22, 1989Based on the entire record, and on my observation ofthe demeanor of the witnesses and in consideration of thebriefs submitted, I make the followingFINDINGS OF FACTI JURISDICTIONRespondent, West Virginia Baking Company, Inc, is acorporation engaged in the production and distributionof baked goods at a plant located at Bluefield, West Vir-ginia Respondent has admitted the jurisdictional allega-tions of the complaint and I find that it is now, and hasbeen at all times material to this proceeding, an employerAll dates are in 1988 unless otherwise notedengaged in commerce within the meaning of Section2(2), (6), and (7) of the ActII LABOR ORGANIZATION INVOLVEDIt is admitted and I find that the Union is now, andhas been at all times material to this proceeding a labororganization within the meaning of Section 2(5) of theActIII ALLEGED UNFAIR LABOR PRACTICESA Introduction and Issues PresentedThe complaint in this proceeding alleges that Respond-ent West Virginia Baking Company, Inc violated Sec-tion 8(a)(1) of the Act by threatening that it would dis-charge its driver-salesmen if they did not agree tobecome "non union independent contractors" upon expi-ration of the then current collective-bargaining agree-ment, violated Section 8(a)(1) and (3) of the Act by dis-charging its driver-salesmen because of their union andconcerted activities, and violated Section 8(a)(1) and (5)of the Act by failing and refusing to negotiate in goodfaith over its decision to convert its driver-salesmen toso-called independent distributorsThe primary issues presented for determination are asfollows1 Was the Respondent's decision to convert its driver-salesmen employees to independent distributors a manda-tory subject of bargaining?2 Did the independent distributors remain statutoryemployees after the conversion and did Respondent un-lawfully withdraw recognition from the Union as theircollective-bargaining representative?3 If the decision to convert is a mandatory subject ofbargaining, did the Respondent satisfy its burden of bar-gaining in good faith with the Union over that decision?4 Did Respondent threaten its driver-salesmen em-ployees with discharge and then subsequently dischargethem because of their union or protected concerted ac-tivities?B Facts and Discussion Relating to the Issue ofWhether the Decision to Convert was a MandatorySubject of Bargaining1 Facts describing Independent DistributorshipProgram and the decision to implement ita Respondent's reasons for creating the programFlowers Industries, of Thomasville, Georgia, is theparent company of Respondent It has a number of sub-sidiaries, primarily in the Southeast, but has one as farwest as California Each subsidiary is operated as a sepa-rate corporation and has a separate board of directorsand officers Respondent operates a wholesale bakerywith its headquarters in Bluefield, West Virginia Untilthe last 2 or 3 years, its product had been delivered to itscustomers by driver-salesmen who were employees ofRespondent and represented by the Union in an appro-priate unit Such recognition had been embodied in suc-cessive collective-bargaining agreements, the most recent 308DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDof which was effective by its terms for the period March31, 1985, until March 26, 1988.2At the heart of this dispute is the decision by the Re-spondent to cease utilizing its driver-salesmen method ofdistribution and instead implement an "independent dis-tributorship" mode of delivery, The distributorship pro-gram utilized by Respondent originated with the parentcompany and is apparently used by some of its other sub-sidiaries. The decision to implement the program restedwith the Respondent. Prior to the implementation of thedistributorship program in Respondent's Bluefield oper-ation, it had been implemented at all other bakery loca-tions operated by Respondent. This would amount to 12or 13 other warehouse locations. These other implemen-tations began in 1986 and had been completed by Janu-ary 1987. At that time, Respondent considered imple-menting a similar program in the territory involvedherein. It did not do so because the other conversionswere taking longer than anticipated and because Re-spondent had received legal advice that such a movemight violate the subcontracting clause in the collective-bargaining agreement.Respondent has manufacturing facilities, referred to asbakeries and sales distribution centers. These distributioncenters are where small trucks and salesmen are located.They will range in location from 1 mile from the bakeryto as far as 100 miles. Product manufactured at thebakery is loaded on large tractor trailers and taken to thesmall distribution centers. There the product is offloadedinto small distribution trucks and delivered to the cus-tomer by driver-salesmen. These salesmen have tradition-ally been employees of the Company, using trucks andother equipment owned and maintained by the Company.Respondent owns the distribution rights to its productbrands in the areas served by the salesmen.The distribution method used by Respondent is calledfull rack service. An alternative system is the tractor-trailer drop. Under this system, customers themselvesplace their own orders with the bakery, which fills theorders, loads them on tractor-trailers and delivers themto the customers at night, dropping the orders in front ofthe store. The customer is responsible for its own stalessand puts its own bread on its shelves. With this systemthe bakery experiences difficulty in having the customerorder sufficient product. The customers also put upragged displays. Additionally, the bakery might have 15or 20 individual stores loaded on a single tractor-trailer.2 The following employees of Respondent constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec. 9(b)of the Act:All hourly paid production and maintenance employees and trans-port drivers and all salaried or commissioned driver salesmen em-ployed by the [Respondent] at its Bluefield, West Virginia plant andat its relay stations located at Bluefield and Beckley, West Virginiaand Keene Mountain and Radford, Virginia but excluding all staleshop employees, all gatemen, firemen, watchmen, nurses and alloffice clerical employees, guards, professional employees and super-visors as defined in the Act and all other employees, as certified bythe National Labor Relations Board in Case 9-RC-8416.3 Respondent's bakery products are coded to ensure freshness. Suchcodes allow the driver to determine the age of the product and in effecttell the driver when to pull the product from the shelves. Most codesallow 2 or 3 days of shelf time. Product pulled from shelves as beingbeyond code is returned to the Company as "stales."If the truck would break down, the bakery would haveto go out in the middle of the night and bring the truckback or bring a new truck. This meant that the productdid not get into the involved supermarkets until late thatday.Respondent's president, Richard Nolan, testified thatone of the most successful bakery operations with whichhe is familiar is the one at the Holsum Bakery in Phoe-nix, Arizona. It utilizes an independent distributorshipprogram which Nolan read about in trade journals. Re-spondent's parent corporation sent representatives toPhoenix to observe the program in action. In turn, theparent invited Nolan to go to Port Arthur, Texas, to seeone of the parent's subsidiary operations that was in-volved in converting to independent distributorships.Nolan visited this operation and was impressed with it,including the reaction of the salesmen to the program.Upon Nolan's return, he sent the Company's vice presi-dent of sales to Port Arthur to observe the operation.Thereafter, the two met and discussed the pros and consof the operation. These actions were taken in 1985.Nolan had also had experience with competitors utilizingsuch a program. Pepperidge Farm has a distributorshipprogram and several of Nolan's salesmen had taken thesedistributorships and seemed pleased with the arrange-ment.Nolan testified that Respondent converted to such aprogram for several reasons. Its truck costs were exorbi-tant; it had trouble motivating its salesmen; and it wantedto come up with a way to recover some of its capital in-vestment. He felt the distributorship program answeredthese needs.Respondent's truck costs ran in excess. of $40,000 aweek, a figure which includes parts, tires, fuel, and main-tenance. How much of this figure is attributable to thetruck fleet used by driver-salesmen is not determinablefrom the record. However, the record does show thatthe Company once owned about 200 of the step vansused by the salesmen. The distributorship program tookthe Company out of the trucking business, insofar as itinvolved store deliveries. It eliminated the Company'sparts inventory, fuel storage, and garage facilities. TheCompany's delivery trucks were sold to the distributors.Respondent believes the program provides greater sell-ing motivation because a distributor can make moremoney than an employee because his discount structureis greater. He could also build an equity in his territorywhich could be sold or passed on to heirs.Lastly, the Company could sell the territory in whichit operated. The average price of a territory or route inthe involved area would be $30,000-35,000. This pricewould be financed by Respondent at 12 percent. Itwould also sell its trucks, recovering a great deal of in-vested capital. The Respondent's controller testified thatthe Company had sold trucks to distributors in the arearepresented by the Union for a total of $134,043 androutes in this territory for a total of $995,180. In itsentire operation, the Company collected a total of$970,781 for trucks sold to distributors and $4,618,882 forroutes sold to distributors. WEST VIRGINIA BAKING CO309The first distributorship program instituted by Re-spondent was in Charleston and Logan, West Virginia, in1986 ) By January 1987, all of the Respondents deliveryroutes had been converted to distributorships exceptthose whose driver-salesmen were represented by theUnion These routes are located in Bluefield, West Vir-ginia, and Radford, Keene Mountain, and Marion, Vir-ginia Since the Company started the conversion to dis-tnbutorships in 1986, it has made capital improvementsto the bakery at Bluefield The cost of these improve-ments has been between $4 and $6 million In the in-volved operation, the Company has already sold 14routes in Bluefield, nine in Keene Mountain, 5 in Rad-ford and 4 in Marion Throughout the rest of the Com-pany's operation, it has sold approximately 127 routesDuring contract negotiations for the latest collective-bargaining agreement, which will be discussed in detaillater, the Union proposed an owner-operator method ofdistribution as an alternative to the independent distribu-torship proposal of Respondent Nolan testified that theUnion's owner-operator proposal was discussed on sever-al occasions by management It addressed one of theCompany's needs, reducing truck costs, but in Respond-ent's view would not aid in motivation nor would it pro-vide a way to recover invested capital (by this, Respond-ent generally means the purchase price it is able tosecure for one of its territories or routes) Respondentdid not feel that the Union's proposal was as good a mo-tivator as the distributorship plan because it did not pro-vide for equity to be built in the territory Respondent'sprogram was also devised to enable a distributor to makemore money than a driver-salesman In its presentationto the Union, the Company stressed only the needs to in-crease motivation and sales and cut truck expense as rea-sons for the program, choosing not to stress capital re-coupment as that feature of the program was of interestonly to itb Evidence describing the operation of the programSeveral witnesses testified with respect to the detailsand operation of the independent distributorship programand this testimony is set out below under appropriatesubheadings Additionally, the relationship between Re-spondent and the independent distributor is governed bya contract termed the Distributors' Agreement As thisappears to be a valid, judicially enforceable contract,great weight is given to its description of the rights andobligations of the parties under itClyde Joe Lester, who for 4 years was a driver-sales-man for Respondent at its Keene Mountain facility, testi-fied that he purchased a distributorship in June Lester'stestimony gives in some detail how the distributorshipprogram works as well as similarities with and differ-ences from the dnver-salesman operation previously uti-lized by Respondent At the time of his testimony, Lesterwas unhappy with the Company because of an ongoingdispute over problems with the Company increasing hisproduct orders, resulting in his - route running high"stales"4 that cost him money* As an employee, Lester and other dnver-salesmen returned theirstales for full credit and no charge against their Income was made by Re-Respondent's labor counsel and chief negotiator, JohnAnderson, also gave a description of some of the aspectsof the distribution program from the Company's stand-point in the negotiation session of March 24 As that tes-timony has little relevance on the bargaining issue, it isincluded here to give a more complete picture of theprogram Respondent's president, Nolan, also describedthe program in some detail(1) Territories and financingRespondent took a defined geographical area andmapped out defined sales temtones or routes within thatarea which were sold to distributors who thereby ac-quired the exclusive distribution rights to Respondent'sbrands within that area The territories or routes sold donot necessarily correspond to previous routes servicedby driver-salesmen The routes to be sold were mappedout with the purpose of making them serviceable andreasonably profitableLester purchased a route which was comprised of hisold route and part of another one The financing plancalled for him to make a $2000 downpayment, a $1000security deposit, and to purchase a truck, presumably ofhis choice, from those available from Respondent Al-though the security deposit was initially to be paid bythe distnbutor, the Respondent allowed Lester to financeit by paying Respondent $20 per week for 1 year Theremainder of the route purchase price was financed byRespondent at what Lester believed was a 12 percent in-terest rate The downpayment was financed with thetruck loan at Wachovia Bank of Salisbury, North Caroli-na, pursuant to an arrangement made with the bank byRespondent for all prospective distributors Licenses andtags for the truck purchased by Lester were furnished byRespondent For a few weeks, maintenance on the truckwas performed by Respondent without charge, includingproviding three new tires and lights Since that time, ve-hicle maintenance has been Lester's responsibilityThe purchase price of a route or territory is 10 timesweekly brand sales based on the average weekly sales fora 12- to 13-week period Those distributors who had pre-vious experience with the Company as route sales em-ployees received a 20-percent discount on this purchageprice Company financing of the territory purchase priceand the security deposit as well as the Wachovia Bankfinancing for the downpayment and truck loan were uti-lized by virtually all persons purchasing distnbutorships,though Respondent contends that the distributors werefree to secure financing from any source they choseSimilarly, company witnesses testified that a distributorcould purchase a route truck from any source, but that ifpurchased from Respondent, the purchase price wouldinclude putting the truck in reasonable condition(2) SupervisionLester testified that when he was a driver-salesman, hewas accompanied on his route by a company supervisorspondent Under the independent distnbutorship program, the distributormay return stales to the Company, however, he must bear a portion ofthe cost of the product so returned to the Company 310DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDabout once every month or two The supervisor wouldcheck and see if the driver was picking up product oncode, making proper distnbution, making a proper rackset, etc Since becoming a distributor, Lester is still ac-companied on his route by Respondent's supervisors, ona more frequent basis than before and for the same rea-sons Lester testified that though he is not sure, he mayhave the right to refuse to let a supervisor ride his routewith him On the other hand, Lester considered the helpof the supervisors to be useful I believe the best evi-dence establishes that the distributors do not have toaccept company supervision unless they choose to do soAnderson testified that the distributor could tell theCompany to stay off of his truck as it was his truck Healso stated that the distributor could not tell the Compa-ny to stay out of his territory The Company still-had arelationship with the customers and had to do certainmarketing to create a market for its product It was re-quired to do that under the distributors agreement Also,the Company reserved to itself the right to at least beable to examine the market and make sure that the dis-tributor was not leaving product out of code and staleAnderson also testified that if the distributor waslosing business in his territory, the Company had theright to terminate his contract Nolan testified that therewas no set standard where the Company would take thisaction, but that it just would have to be determined bythe individual case(3) Uniforms, personal appearance, and vehicleappearanceThe Distributors' Agreement requires the distributorto maintain a clean and neat personal appearance consist-ent with the professional image customers and the publicassociate with the Company It also charges the distribu-tor with responsibility for truck sanitation and consistentwith industry practice, requires the truck be kept cleanat all times and maintained in such condition as to pro-vide safe, prompt, and regular service to all customersLester testified that as a distributor, he is required towear a uniform, however, on cross-examination he couldnot remember being told that this was a fact and the Dis-tributors' Agreement does not require the wearing of auniform He continues to wear his old driver-salesmanuniform although other new distributors who did notwork for Respondent before have purchased uniformsfrom Respondent Respondent Territory Manager StevenHarris testified credibly that distributors are not requiredto wear a uniform and gave examplesLester testified that the Company can require a distrib-utor to clean his truck, which carries the Respondent'sname, and gave an example of the Company requiring anextremely dirty truck to be washed He also testified thatSales Manager William Rouse told him to shave a beardhe was growing, and he did so, though not as fast asRouse told him toNolan testified that distributors are not required towear a uniform and are only required to be "clean" Hefurther testified that beards were not allowed for sales-men, but are permitted for distributors and many sportthem Although I have no reason to doubt Nolan's testi-mony on this point, the word clearly has not gotten toRouse as his testimony reflects that he discourages thewearing of beards by distributorsAnderson testified that the Company had no dresscode for its distributors, but that they would be expectedto abide by "industry standards" Anderson testified thatin his opinion, the matter of what is proper attire is amatter between the Company and the individual distribu-tor in the event a dispute arises Nolan testified on thispoint that if the Company felt that a distributor did notmaintain a neat and clean appearance, it would first justmention it to the man If the distributor ignored the re-quest, the Company would consider this a curable breachof the Distnbutors' Agreement and the person wouldhave 10 days to cure his breach At that point, if nothinghad been done, the Company would give the man awarning and if he had enough warnings, it would takeback his territory This decision would be subject to ju-dicial review(4) AccountingAccounting for Lester's operation is done by a CPAfirm from Charleston He pays part of their fee and Re-spondent pays a part The firm used by Lester was rec-ommended by Respondent and is used by many distribu-tors Lester also testified that some distributors use otheraccounting firmsUnder the distributorship agreement between theCompany and distributor, the company pays $500 of thedistributor's accounting costs for the first 3 years of theagreement Bookkeeping is the distributor's responsibil-ity(5) Product purchasing and returnsAt the time of the conversion to the distributorshipprogram, driver-salesmen were compensated by base payof $200 per week and an 8-percent commission on brandname products and a 4-percent commission on privatelabel products The distributor's net income is his grossincome less his operating and capital expenses The dis-tributor purchases products for his territory from theCompany and title to the product passes to the distribu-tor at the time he receives it Title did not pass to thedriver-salesmen The Company discounts the price itcharges the distributor for the product by a variety ofpercentages The distributor's gross income is based onthe difference between the price he charges his custom-ers and the discounted price charged by the companyAlthough the company has suggested prices to becharged to the distributor's customers, the distributormay change these prices up or down, except in the caseof large chain accountsThe Distributors' Agreement states that products willbe sold to the distributor at terms and prices establishedby Respondent, and that Respondent will furnish sug-gested retail prices Bid prices will be jointly establishedI cannot find that the agreement speaks to the matter ofproduct orderingThe distributor must pay his weekly expenses such asfuel, casualty insurance, truck repair and tires, warehouserent, and other operating expenses WEST VIRGINIA BAKING CO311Nolan testified that the distributor orders his ownproduct Driver-salesmen were responsible for orderingproduct, but if he did not order enough as a salesmanthen it was the responsibility of his district manager tosee that he got the product A distributor does not havethat situation, he is responsible for ordering his own TheCompany contends that it corrects clerical errors such asordering product on a day of the week on which it is notavailable or ordering a quantity of product which is in-consistent with the amount available on trays Respond-ent contends that it does not have the authority to m-crease a distributor's order The Company may recom-mend an increase to a distributor If the distributor is notimmediately available, the change will be noted on theorder Respondent contends that in this situation, it con-tacts the distributor and discusses the order The distrib-utor may then refuse the additional order Such recom-mended changes occur where sale items for large chainsare involved or the Company has information of whichthe distributor is unaware With respect to sale items, theCompany suspends the stale allowance on such items andrecommends additional orders so a large chain accountwill not run out of sale product Distributors may stillrefuse extra productLester testified that as a distributor, he must orderfrom Respondent what the accounts on his route wereaccustomed to receiving and additionally, more of cer-tain products on occasion to satisfy store specials Re-spondent has required him to take more of certain itemsand take different items than those that Lester orderedon his own He testified that if he refused to accept thisnonordered product, he would "stale" it the next week"Stales" are returned to Respondent for credit or partialcredit on the distributor's account For a period of time,the Company took back stales from its new distributorsand gave full credit However, pursuant to a preexistingagreement, that has changed to a situation where onlypartial credit is given Lester testified that with respectto the forced orders he takes, he sets only the partialcredit if the product has to be "staled" Based on a dis-pute between Lester and the Respondent regarding thestale allowance on order increased by Respondent, Icredit Lester's testimony that a distributor can be forcedto take extra product and face at least a partial liability ifit is staled 5 Though the Distributors' Agreement doesnot speak directly to this point, it does require the dis-tnbutor to adhere to all promotions and feature pricingwith respect to the major and chain accounts in his terri-tory Thus, it appears to me that the distributor can beforced to take extra product, but only in connection witha promotion involving a major or chain accountHarris testified that distributor's orders are changedprimarily to correct errors He noted one instance of apromotion at a chain store wherein the quantity of prod-uct to meet the demands of the promotion was in ques-tion In this case, he had the distributor take a largerorder than he wanted, with the proviso that the Compa-5 This dispute does tend to support Respondent's contention that Itcannot unilaterally impose its views on the distnbutors and control theirconduct Lester has refused to pay the charge for stales made against himand if not settled by mutual agreement, presumably the matter will bejudicially settledny would accept responsibility for the stales resultingfrom the orderRespondent has what it calls authorized accountswhich are generally the bigger accounts With respect tothese accounts, the company extends credit and does bill-ing and collecting Lester believes that if an authonzedaccount reneges on payment it will be charged back tohim, and is unsure whether he can cancel an authonzedaccount The Distributors' Agreement would indicatethat the Respondent is responsible for the accounts itcreates or approves, not the distributor Lester cannotextend credit for Respondent although he can extendcredit to customers personally, if he chooses(6) Social SecurityLester testified that he pays half of his social securityobligation and Respondent pays half He is allowed to in-corporate so long as he maintains majority ownership inhimself(7)Employee assistanceWhen Lester was a driver-salesman, if he were sick oron vacation, a company supervisor would run his routeAs a distributor, it is his responsibility to get someone torun the route if he is unable to do so He believes thesupervisors might do so, but are not obligated to He tes-tified that District Manager Troy Byers delivered someproduct at one time for distributorsAnderson testified it was the distributor's responsibilityto get someone to cover his route if he is off He canhire one of the territory managers to service the routethat day and would be required to pay the Company forthe manager's time Some distributors had obtained re-tired distributors or salesmen to cover the route for aday Some distributors have hired helpers Nolan testifiedthat a salesman could not use helpers and were subject todiscipline if he had an unauthorized person on his truck,in comparison with the distributorship situation(8)Physical operationsLester works out of the same location as a distributorthat he did as an employee and has the same supervisorAs an employee, he reported to work at the warehouseat 3 a m to pick up product ordered approximately aweek before Lester testified that the Company set hiswork schedule as an employee and still does as a distrib-utor and to change his schedule, he must get companyapproval As an employee, Lester ran his route in anorder that was dictated by common sense, taking into ac-count geography and his load factor He does the sameas a distributor It would also appear from his cross-ex-amination and the testimony of Harris that Lester has re-fused scheduling suggestions and that he is free to set uphis own schedule and route and change it without com-pany approvalAt an account, Lester would check the bread rack forstales and new product needed as a personal responsibil-ity and take appropriate action As an employee he wasrequired to keep a route book, and wnte receipts or tick-ets for product taken from a store or brought in His pa-perwork as a distributor is the same in this regard, al- 312DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthough Lester is not sure that be is required to maintaina route book. The route book spelled out many of theprocedures the salesman had to follow or be subject todisciplinary procedures.Nolan testified that a distributor checks in once aweek. He turns in his authorized charges daily. He doesnot turn in his cash into the Company as he did in thepast, it is now his responsibility. Settlement takes placeonce a week. As a salesman, it was three times a week.The Company sends the distributor a statement for whathe bought last week and he receives that settlement onTuesday and then sends the Company a check that it isto receive by the following Friday. Nolan also testifiedthat a distributor can sell other company's products solong as they are not competitive with Respondent'sproducts.Harris testified that distributors are not required to useroute books, though most do, and cited an example ofone distributor who had chosen not to use such a book.As an employee, when a customer had a problem, thecustomer usually called Respondent's Bluefield facility.Lester testified that the same is true in his operation as adistributor; although, his testimony on cross-examinationindicates to me that he is unsure on this point. The Com-pany's position is that the distributor handles customerproblems, though this position is also at odds with itsright to call on the distributors and its customers toensure the distributor is performing satisfactorily.2. Was the Respondent's decision to convert toindependent distributors a mandatory subjectof bargaining?During negotiations, Respondent stated to the Unionthat its decision to convert to an independent distributor-ship method of delivery was not a mandatory subject ofbargaining; citing, inter alia, the decision of the RegionalDirector for Region 9 in Case 9-CA-23141. The Region-al Director determined after investigation not to issue acomplaint based on a charge that Respondent had violat-ed the Act by refusing to bargain over its decision to im-plement its distributorship program at another of its fa-cilities where the driver-salesmen were represented bythe United Steelworkers. In his letter decision, the Re-gional Director stated:Pursuant to the distributorship system, the distribu-tor purchases the exclusive right to distribute theEmployer's product in a specific area and providesthe truck, fuel, licenses, insurance and labor neces-sary for delivery. The distributor is paid a commis-sion on baked goods sold. The Employer's decisionto discontinue its own distribution system and relyon independent distributors involved a fundamentalchange in the nature and direction of the Employ-er's operations. In this connection, the evidenceshowed that the Employer was motivated by adesire to increase its sales and share of the bakedgoods market rather than factors, such as laborcosts, over which the Union has control. The deci-sion to convert to a distributorship system, there-fore, involved a nonmandatory subject of bargain-ing over which the Employer was not required tobargain. Otis Elevator Co., 269 NLRB 891 (1984).Based on its analysis of the Supreme Court's opinion inFirst National Maintenance Corp. v. NLRB, 452 U.S. 666(1981), the Board established the principles for determin-ing an employer's collective-bargaining obligation overdecisions such as the one at issue in this case in Otis,supra. Although all four Board members agreed that theemployer's decision in Otis was nonmandatory, they ap-plied different legal analyses. The Otis plurality opinionapplied a two-factor test: whether the decision turned ona change in the nature or direction of the business orwhether it turned on labor costs. Member Dennis applieda two-step test: (1) whether the decision was amenable toresolution through the collective-bargaining process, andif so, (2) whether the benefits for labor-management rela-tions and the collective-bargaining process outweighedthe burdens placed on management.The evidence in this case establishes that the Respond-ent converted its employees to distributors for three rea-sons unrelated to labor costs. The Board's decision inCollateral Control Corp., 288 NLRB 41 (1988), puts intoquestion whether the plurality's labor cost test is still ofimportance and seems to stress the approach of MemberDennis. To the extent that this question is still viable, theevidence in this case establishes that Respondent's deci-sion was not motivated by labor cost savings, for its pro-jections at the time of implementation were that the inde-pendent distributorship conversion would increase itslabor costs.6 Additionally, a goal of the program was forthe distributors to make more money than route salesemployees.It is Respondent's contention that its decision to con-vert was for reasons unrelated to labor costs and turnedon a change in the nature and direction of its business.For the reasons set forth below, I agree with this conten-tion. The first reason for the Respondent's decision wasto increase sales. The independent distributorship pro-duced increased sales incentives in two ways. The dis-tributor's discount rate is higher than the route salesdriver's commission rate. In addition, the distributorshipis valued based on 10 times weekly brand sales. There-fore, a $100-per-week increase in sales would increasethe distributor's equity in his distributorship by $1000.This equity incentive was also intended to increase sales.Though not argued by the Company, it is also obviousthat a slackening in sales would have an adverse impacton 'equity and present more of a threat to the distribu-tor's independent business than it would have had on himas an employee, as he no longer enjoys any base pay andbenefits.The second reason for the Respondent's conversion todistributorships was to get out of the truck business. Asthe delivery trucks were sold, the Company began to8 A self-explanatory analysis of the projected labor cost impact of theconversion at the time of implementation is appended to this decision asAppendix A. This analysis is supported by the record evidence and sup-ports the conclusion that labor cost savings were not a motivating factorin Respondent's decision to implement the conversion to independent dis-tributorships. WEST VIRGINIA BAKING CO313enjoy significant savings by eliminating parts inventories,garage facilities, maintenance equipment, gasoline storagetanks, and other costs associated with vehicle mainte-nance and repairFinally, the distributorship decision was motivated bya desire to create or recoup capital resources and reallo-cate them from distribution to production The distribu-torship conversion produced approximately $5 5 millionin capital through the sale of trucks and territories Sincebeginning its withdrawal from the distribution part of itsbusiness, the Company has invested approximately $4 to$6 million in the production aspect of its business It isthis reason for converting that most convinces me thatthe decision was entrepreneurial in character and repre-sented the Company's desire to improve its competitiveposition by modernizing its production facility whilelikely improving its sales position as wellIt is also this reason that convinces me that the deci-sion to convert was not really amenable to resolutionthrough collective bargaining As will be discussed in thesection of this decision dealing with the collective bar-gaining between the Union and Respondent, the Unionproposed a distribution system based on the driver-sales-men becoming owner-operators of their equipment, leas-ing the equipment to the Respondent and working on a100-percent commission basis This proposal, which wasconsidered by Respondent, would take Respondent outof the delivery truck business and would have providedincentive for increased sales effort ,on the part of thedriver-salesmen It offers nothing, however, to addressRespondent's desire to generate capital from existing re-sources (the value of brand names and sales territories)and allocate this capital to improving its production effi-ciencyI agree with Respondent that it has made a fundamen-tal change in the nature and direction of its business Al-though I do not agree that it removed itself totally fromthe business of distnbution of its products, it did removeitself from this function to a very significant degree I be-lieve that the degree of divestment of its distributionfunction is sufficient to bring Respondent's conversioninto the ambit of the Otis plurality's view of the Board'searlier decision in Adams Dairy, 137 NLRB 815 (1962),enf denied in relevant part 350 F 2d 108 (8th Cir 1965),cert denied 382 U S 1011 (1965), and distinguish it fromthe Board's recent holding in Collateral Control Corp,supra In recognizing that a distributorship conversionmay constitute a fundamental change in the nature anddirection of a company's business, the Otis plurality ex-plainedIn contrast, if Adams Dairy [citation omitted]were before us today, we would hold that decisionto "subcontract" is not subject to Section 8(d), be-cause the employer's decision there to discontinueits distribution operation and to contract out thatfunction turned upon a fundamental change in thescope and direction of the enterprise The employerretained no control over the equipment or the em-ployees in the subcontractors' distribution systemFurther, no alter ego or other sham devices wereemployed to disguise a unilateral reduction in laborcosts in an operation over which the employermaintained surreptitious control As the Court ofAppeals said "[T]here is a change in basic operat-ing procedure in that the dairy liquidated that partof its business handling distribution of milk product269 NLRB at 893In Collateral Control Corp and cases cited with ap-proval therein, the Board has continued to adhere to theview that distributorship conversions such as that inAdams Dairy are nonmandatory subjects of bargainingbecause they involve a fundamental change in the natureand direction of the businessIf this case is analyzed under the two-step test ofMember Dennis in Otis, the same conclusion is reachedMember Dennis described the critical inquiry in the firststep of her analysis as followsIs a factor over which the union has control (e g,labor costs) a significant consideration m the em-ployer's decision? A factor over which the Unionhas control is a "significant consideration" if theunion is in a position to lend assistance or offer con-cessions that reasonably could affect•i e, make adifference in•the employer's decision If the deci-sion is not based on a factor over which the unionhas control, or if such a factor is at best an insignifi-cant consideration in the employer's decision, theanalysis ends, and bargaining is not required269 NLRB at 897I have already found that labor costs were not in-volved in Respondent's decision to convert Other fac-tors over which the Union has significant control werejust part of the reason for Respondent's decision to con-vert to independent distributorships The overridingreason for this decision in my opinion was the desire torecoup or create significant capital through the sale of itsexisting saleable assets, territories, and the reallocation ofthat capital to the production function Over this impor-tant factor in this Respondent's decision, the Union hadno control nor was it really in a position to lend assist-ance or offer concessions that could have made a differ-ence in Respondent's decisionAlthough under Member Dennis' approach, the secondstep would not be addressed given a negative finding onthe first, I feel constrained to do so in light of theBoard's reasoning in Collateral Control Corp, where theBoard has analyzed the facts of that case giving consid-eration to many of the factors considered important byMember Dennis in her second-step analysis MemberDennis described the second step as followsThe second step in the analysis, therefore, in-volves weighing the fact that the decision is amena-ble to resolution through the bargaining process("the benefit") against the constraints that processplaces on management ("the burden") As outlinedin First National Maintenance, the burden elementsto be examined include, without limitation, the fol-lowing 314DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(a)extent of capital commitment,(b)extent of changes in operation,(c)need for speed,(d)need for flexibility,(e)need for confidentialityOf these elements, the first two appear to be the mostimportant in later Board decisions To some degree theelement of need of confidentiality is also present in theinstant proceeding The evidence reflects that during ne-gotiations the Company's competitors attempted to takeadvantage to the situation, contacting the Company'sroute sales drivers in an attempt to hire them away as ameans to enter the involved market Respondent's argu-ment that speed was an element is somewhat weaker asthe evidence would indicate that its competitors couldhave anticipated that it was seriously considenng con-verting to a distributorship program for the Bluefielddriver-salesmen since it converted all of its other facili-ties 2 years before The elements of capital commitmentand extent of changes in operations will be discussedbelowMember Dennis in Otis found that the burden imposedon management by requiring collective bargaining overdistributorships outweighed the benefit to labor-manage-ment relations and collective bargainingAdams Dairy illustrates the burden elements ofextent of changes in operations and extent of capitalcommitment A dairy decided to change its existingdistribution system by replacing its driver-salesmenwith independent contractors The independent dis-tributors took title to the products at dockside andwere solely responsible for selling them Trucksused previously by driver-salesmen were sold to theindependent distribujorsThe Adcptisz;Fourt said that the case did not in-volve "just 'She substitution of set of employees foranother Ikm [T]here is a change in basic operatingprocedur Ain that the dairy liquidated that part ofits business handling distribution of milk products[T]here was a change in the capital structure ofAdams Dairy which resulted in a partial liquidationand recoup of capital investment" 350 F 2d at 111Where the burden elements in a particular caseare weighty, as illustrated above, it is likely that thedecision at issue will not be a mandatory subject ofbargaining269 NLRB at 898-899The Board and the courts have consistently recog-nized that where a significant reallocation of capital is in-volved in such a decision, management's need for pre-dictability outweighs any possible benefit of collectivebargaining General Motors Corp, 191 NLRB 951 (1971),petition for review denied UAW v NLRB, 470 F 2d 422(D C Cir 1972) In the instant case the Respondentshifted almost $6 million in capital assets from its distri-bution business to the production aspect of its businessIn Collateral Control Corp, there was no capital invest-ment or shift of significant capital from the function sub-contracted to another function of the company involvedBoth Member Dennis in Otis and the Board in Collat-eral Control Corp considered the extent of changes in op-erations In Collateral Control Corp, the Board statedIn Fibreboard, as summarized in the SupremeCourt's 1981 decision in First National Corp vNLRB, supra, an employer's decision to subcontractunit work was held to be a mandatory subject ofbargaining for three reasons First, no alteration oc-curred in the company's "basic operation"The maintenance work still had to be performedin the plant No capital investment was contemplat-ed, the Company merely replaced existing employ-ees with those of an independent contractor to dothe same work under similar conditions of employ-ment Therefore, to require the employer to bargainabout the matter would not significantly abridge hisfreedom to manage the business [379 U S at 213]The guard services that were contracted out arean integral part of the Respondent's business andwere performed under the subcontract as before[Footnote comparing Century Air Freight, 284NLRB 730 (1987), with Adams Dairy omitted ]Moreover, the record indicated that the Respondentretained some control over the subcontractor's em-ployees in issuing written instructions to Wackenhut(subcontractor) about the performance of guardduties under the subcontractIn finding no alteration in the Company's basic oper-ation, the Board in Collateral Control Corp relied uponfour factors (1) the employer's management performedthe same functions after it enlisted the aid of a subcon-tractor as it has when it employed people to perform thesubcontracted work itself, (2) the work contracted outcontinued to be an integral part of the employer's busi-ness and was performed under the subcontract as it hadbeen performed previously, (3) the employer retainedcontrol over the subcontractor's employees by issumgwritten instructions about the performance of guardduties under the subcontract, and (4) there was no signif-icant investment or withdrawal of capitalContrary to Collateral Control Corp, there are changesin management functions under Respondent's independ-ent distributorship program Previously all of the factorsgoverning profit and loss in the distribution of the Com-pany's products were controlled by management Most,though not all, of those factors have not been transferredto the distributors The distributor sets the pnce at whichhe will sell his product to most customers, though notthe large chain customers He makes the final decision onordering product, though management still has input, andsome control, especially with promotions arranged withlarge chain customers The distributor sets his own workschedule and route, may extend credit (though not with-draw credit from a customer to which Respondent hasalready extended it), sell noncompetitive product and re-solves customer complaintsThe distributor must control stales and bears half therisk of loss for stales above 10 percent of his gross salesThat Respondent retains any financial responsibility for WEST VIRGINIA BAKING CO315stales and can require a distributor to accept promotionalorders are indicators that its distributors are not quite asindependent as those in Adams Dairy I do not find thatthese two elements make the instant case sufficiently lesslike Adams Dairy to find that it calls for the Board'sholding in Collateral Control Corp or Century AirFreight There are more significant differences betweenthe instant proceeding and Collateral Control Corp thanthere are similarities, and conversely more significant si-milarities between it and Adams Dairy than significantdifferencesFor example, other changes in management functionsunder the independent distributorship plan include therequirement that the distributor also bear the completeresponsibility for his truck and bear the risk of loss evenif damage occurs on company property All of the abovefactors were totally the responsibility of managementpreviouslyIn addition, the distributor exercises substantial controlover his operating expenses which previously were con-trolled by management The distributor is free to hireemployees to assist in his business, is responsible for histerntory in the event he cannot personally service it, andis free to negotiate the various other costs of operatinghis business such as liability insurance, accounting serv-ices, etc Previously all of these factors were under thecontrol of managementManagement previously exercised strict control overhow a route sales employee performed his job In areassuch as personal appearance, truck cleanliness, routeorder, ordering of product, and day-to-day on the jobperformance, management dictated how the job was tobe performed Now, with a few exceptions, managementcan only make recommendations to distributors on run-ning their business The distributor is free to accept orreject these recommendations Serious disagreements aresubject to judicial resolution, not Respondent's unilateraldeterminationTo the extent financial statements are required of thedistributor, they are limited to two purposes which failto indicate an exercise of company control First, theyare used for company-distributorship settlement on aweekly basis The more detailed financial data involvingoperating expenses is required so the Company can makeFICA calculations as it is required to do under Federalregulations governing independent contractorsThe factor of whether the function being subcontract-ed or converted (distribution function) is no longer an in-tegral part of the company's business was discussed inCollateral Control Corp, with the Board noting this com-parison contained in Century Air Freight, supra at fn 9In Adams Dairy, the employer employed driversto deliver its product and also sold its product to in-dependent distnbutors who took title to the productat the loading dock The employer decided to getout of the distribution business altogether, unilater-ally discontinued its delivery operations, and ar-ranged to sell all its products to independent distrib-utors Thus, its responsibility for and control overits product ended at the loading dock The Otis plu-rality stated that it would find that decision to sub-contract not subject to mandatory bargaining be-cause the decision involved a fundamental change inthe scope and direction of the enterprise In thatcase, however, the employer retained no controlover the equipment, the employees, or the product,or over the distribution of its product In contrast,in the present case, the trucking services are an inte-gral part of the business Moreover, the record indi-cates that the Respondent retained some controlover the subcontractor's employees and operationsand had ultimate control over responsibility for theshipping processThe Court in Adams Dairy described the fundamentalchange in the basic operating procedure as followsAfter the decision was made by the dairy to sellits products dockside to the independent distribu-tors, all of the trucks used previously by driver-salesmen were sold to independent distributorsAdams Dairy did not finance the sales nor in anyway arrange for such financing The routes drivenby the independent distributors, though covering asimilar territory, did not correspond to the previousroutes of the driver-salesmen The independent dis-tributors took title to the products at dockside andAdams, thereafter legally had no concern with whatwas done with the products The distributors weresolely responsible for selling the products Thework done by the independent contractors, contraryto the situation in Fibreboard, was not primarily per-formed in the Adams plant for the benefit of thedairy Adams was not directly concerned withwhether or not any given distributor sustained aprofit or loss, as would have been the situation withthe driver-salesmen The only major restrictionsthat Adams placed upon the independent distribu-tors by contract related to sanitation matters and tothe maintenance of high product standards and themaintenance of good willContrary to the situation in Fibreboard, then,there is more involved m Adams Dairy than just thesubstitution of one set of employees for another InAdams Dairy, there is a change in basic operatingprocedure in that the dairy liquidated that part ofits business handling distribution of milk productsUnlike the situation in Fibreboard, there was achange in the capital structure of Adams Dairywhich resulted in a partial liquidation and recoup ofcapital investment To require Adams to bargainabout its decision to close out the distribution endof its business would significantly abridge its free-dom to manage its own affairsI agree with the Respondent that its conversion to dis-tributors is practically identical to that in Adams Dairy inall controlling respects First, as in Adams Dairy, title tothe product passes to the distributor at dockside Thecompany legally has no concern or control over whatthe distributor does with the product Should the distrib-utor choose to do so, he may return a certain percentageof the product to the Respondent and receive a stale 316DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcredit In addition, however, the distributor may disposeof that product in other ways Further, as in AdamsDairy, the trucks previously used by driver-salesmenwere sold to the independent distributors The responsi-bility and control over every aspect of the truck is thedistributors'The instant case is stronger than Adams Dairy in thatthe Company had sold to the distributors the nght to dis-tribute its brands within a defined geographic area Al-though the Company did not finance the sale of thetrucks, it did provide an option through Wachovia Bankby which the distnbutors could finance the sale TheCompany also offered to finance the territories itselfBoth of these appear to be arm's-length transactions withsignificant interest involved Moreover, the distributorswere free to find different financing if they chose to doso I do not believe that the financing options madeavailable, or the Respondent's stale policy or its promo-tion ordering policy are an insufficient mdicia of controlor continuity in the basic operating procedure to takethis case out of the Adams Dairy precedent As was thecase in Adams Dairy, the Respondent here changed itsbasic operating procedure in that the distribution busi-ness has been liquidated and a fundamental change in theCompany's capital structure has taken place since capitalhas been reallocated from the distribution function to theproduction processFor all of the reasons set forth above, I find that theinstant case is governed by the Board's decision in OtisElevator and its holding in Collateral Control Corp is notapplicable Accordingly, under the guidelines set forth inOtis Elevator, I find that Respondent's decision to con-vert its driver-salesmen employees to independent distrib-utorships was not a mandatory subject of bargaining andRespondent was not obligated to bargain over the deci-sionC Did the Independent Distributors Remain StatutoryEmployees After the Conversion and Did RespondentUnlawfully Withdraw Recognition from the Union astheir Collective-Bargaining Representative'General Counsel argues that Respondent retained suffi-cient control over the method of distribution of its prod-uct and sufficient control over the distributors to negatetheir status as independent contractors Thus, Respond-ent's alleged refusal to bargain over its employees'method of distribution constitutes an unlawful unilateralchange in terms and conditions of employmentIn support of this position, General Counsel assertsthat the record shows that Respondent waived the cashdownpayment for the routes, providing virtually all ofthe financing and accounting for the distributors, pays$500 of the cost of such accounting services during thefirst 3 years of the distributorship, purchased the requi-site licenses and tags, provided free maintenance and re-pairs on the vehicles purchased by the distributors, re-quires the distributors to wear uniforms and to maintainan appearance acceptable to Respondent, regularly in-structs distributors regarding vehicle maintenance andupkeep, regularly assigns supervisors to ride with distrib-utors, checking stock rotation and displays, reimbursesdistributors for stale stock, prohibits distributors fromselling stale items, requires distributors to purchase cer-tain products, and exercises final approval of sales ofroutes by distributors Citing Roadway Package System,288 NLRB 196 (1988), and Mission Foods Corp, 280NLRB 251 (1986)I disagree with this position both on factual as well aslegal grounds In the two cases cited, the Board clearlystates that neither the jobber arrangement in MissionFoods nor the MD driver arrangement in Roadway ex-hibited entrepreneurial or proprietary characteristicsfound in true independent contractor relationships In theinstant case, the independent distributors have purchasedterritories wherein they have the exclusive distributionrights to Respondent's brands, pay upwards of $35,000for these rights The rights may appreciate if the distribu-tors' business increases from the date of purchase andsuch rights may be sold The Distributors' Agreementstates that the distribution rights are owned by the dis-tributor and may be assigned, transferred or sold, inwhole or in part, by the distributor, subject to the writ-ten approval of the assignees', transferees' or purchasers'qualifications by the Company The Company also re-tained the right of first refusal under the same terms of-fered by a potential purchaser I do not believe that theseconditions inhibit the salability of the routes nor detractsfrom the proprietary Interest of the distributorWith respect to vehicle maintenance, it is clear thatthe distributor is responsible for this aspect of his busi-ness, and the Company merely put the vehicles sold todistributors into proper operating condition before trans-ferring them to the distributors Again, the distributorspurchased these vehicles from the Company and have anunfettered right to sell them whenever and to whomeverthey please Loans which they secured from the Wacho-via Bank are their loans and not the Company's loansThe payment of the first $500 of accounting costs forthe first 3 years of the agreement appears to me to benothing more than a means to get around the reluctanceof a prospective purchaser of a distributorship who maynot know the cost of accounting services This induce-ment does have a 3-year limitation, and the choice of ac-countants is up to the distnbutor I find this similar tothe startup stale policy, which was much more generousthan the ongoing stale policyI cannot find from the record that Respondent can re-quire distributors to wear uniforms although it may en-courage this practice Likewise, I cannot find that theCompany regularly instructs distributors on vehiclemaintenance and upkeep I cannot find that the Companyregularly assigns supervisors to ride with distributors,though it may request that they do so and a distributormay agree I find that the distributors can refuse to allowa supervisor to ride with himThe Distributor's Agreement prohibits the sale of stalestock to the general public, but otherwise authorizes thesale of such merchandise to purchasers who are not com-petitors of the CompanyCompare the facts of this case as set forth immediatelyabove and in the preceding section of this decision withthe factual situation in Mission Foods, a company also in WEST VIRGINIA BAKING CO317the business of producing and selling food items Asfound by the Board at 252The Employer alone sets and makes adjustmentsto the jobbers' routes, sometimes after requests bythe jobbers and at other times over the objections ofjobbers [compare with the instant case where routesand stops are set by the distnbutor without need ofcompany approval], determines the frequency ofcalls upon major (chain store) accounts, which con-stitute approximately 90 to 95 percent of the dollarvolume in each territory [the responsibility of thedistributor in the instant case], and gives detailed in-structions regarding servicing and stocking of eachaccount [the responsibility of the distributor, with atmost company advice], sets all prices [herein Re-spondent suggests retail pnces which can bechanged except for promotional and feature pricingfor chains, in which case the distributor receives aspecial discount], adds unordered merchandise tothe jobber's order which the jobbers are required tosell [herein only for promotions], and often hasswitched jobbers back and forth between companydriver and jobber status according to what it feltwas most advantageous to the Company at that par-ticular time [not the case herein] The Employeralso disciplines the jobbers through written warn-ings and threats of loss of loading privileges [in theinstant case, the Distributor's Agreement governsdisputes and unilateral discipline is not part of theagreement] Further, although the jobbers may pur-chase or lease their trucks, if they lease they mustdo so through the employer The Employer retainsthe option of repurchasing any trucks it "sold" tothe jobber in the event the jobber leaves [not thecase herein] Although the jobbers are responsiblefor their own vehicles and, with some restrictionsexercised by the Employer, may hire and use help-ers on their routes, they do not have a proprietaryinterest in those routes as they cannot sell them, andthe Employer may change them unilaterally andwithout notice to, or further recourse by, the affect-ed jobbers [emphatically not the case herein]For the reasons stated, I believe that the cases reliedupon by General Counsel on this point, Roadway andMission Foods, are inapposite I agree with Respondenton this point that independent contractor status of its dis-tributors is established when the facts of this case areviewed in light of the Board's decisions in Bellacicco &Sons, 249 NLRB 877 (1980), and Gold Medal Baking Co,199 NLRB 895 (1972)D Regardless of Whether the Decision to Convert is aMandatory Subject of Bargaining Did the RespondentSatisfy Its Burden of Bargaining in Good Faith withthe Union over that Decision,1 Events leading to negotiationsDouglas Church, the union business representative re-sponsible for servicing the Respondent's involved unitfor much of the term of the 1985 to 1988 contract, testi-fled that in June or July 1986, he met with Nolan andRespondent's personnel director, Paul Dearfield Nolaninformed him that the Company wanted to sell routes tothe drivers, that the Company would draft individualcontracts for each driver who would purchase his truck,and buy the product Church replied that if the Compa-ny did this, the Union would strike Church inquiredwhy the Company wanted to go to this plan Nolan saidm effect that the drivers were content and not sufficient-ly motivated They had no incentive to sell more prod-uct Church testified that he believed that the Companywas going to implement the distributorship plan in thevery near future at the time of this conversation He hadhad discussions with the drivers and had heard reportsthat the Company had gone to such a program in otherareas Church also indicated that the Union had a dis-agreement with the Company over insurance, whichwould result in a strike if it were not solvedBoth Nolan and Dearfield tesified about this meetingwith the only significant difference being a lack of detailBoth testified that the meeting ended abruptly whenChurch learned of its purpose and voiced his adamantobjection Nolan then stated that Respondent took nosteps to implement the distributorship program after thatmeeting and before negotiations began He also statedthe supervisors were not instructed by the Company tomeet with driver-salesmen about the program before ne-gotiations started and supervisors were not told prior tonegotiations that the Company had reached a decisionwith respect to the plan as no such decision had beenreached Nolan, as did Dearfield and Anderson, testifiedthat such a decision was reached on March 22Steven Harris, currently a territory manager for Re-spondent, was employed as a driver-salesman from Octo-ber 1985 until his promotion to a management position inMarch 1988 He testified that in March 1987, he attendeda meeting at the Bluefield warehouse with the driver-salesmen assigned to that location and Union Steward LT Miller and Doug Church Miller and Church told thedrivers that the Company was planning to sell theirroutes at the expiration of the current collective-bargain-ing agreement and that the only way to prevent it was tostick together and join the Union The assembled driverswere told that the Company had sold the routes in all ofits other areas and would sell the Bluefield routes uponexpiration of the agreement Church mdicated that theCompany should not sell the Bluefield routes and that ifneed be, the Union would shut the bakery down to pre-vent their saleMichael Woodbndge, a former employee of Respond-ent, testified that he had a conversation with Respond-ent's Bluefield Branch Sales Manager William Rousewhen he was hired in July 1987 Woodbndge stated thatRouse told him that he should be aware that the Compa-ny was going to distributorships when the current con-tract expiredEmployee Ben Bailey III testified that prior to June1987, Rouse asked him if he was going to purchase aroute Bailey replied that he had heard nothing aboutthis Rouse told him that he would receive information 318DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDand that it could be one or two things, "It'll either beFlowers' [Respondent's] way or the highway"William Smith, a 17-year employee of Respondent anda union steward, testified in this proceeding At the timeof hearing, he had been on sick leave for some time andhad been employed as a driver-salesman at Respondent'sKeene Mountain warehouse prior to going on leaveSmith testified that in the fall of 1987, around the end ofOctober or the first of November, Bill Rouse informedhim that as of contract time, the driver's routes would besold and the salesmen would either have to buy theirroutes and become independent distributors or theywould have to hunt for a job Smith stated that he askedRouse if he were sure about this and Rouse said he wasvery sure, and that if a driver did not buy a route, hewould have to "hit the streets"Rouse testified that he did not learn until April 1988that the Company was going to implement the independ-ent distnbutorship program in his territory, which is theterritory involved in this proceeding He testified thatthere was a lot of talk going on prior to that and hepassed on what he heard to higher management He hadbeen instructed not to comment on rumors because hedid not know the answers He admitted having discus-sions with route salesmen during the 1988 negotiationsand told them that no decision had been made about theprogram He testified that prior to October 1, 1987, noone had asked him about the distributorship conversionWith regard to the Smith conversations, Rouse said hetold Smith that a decision had not yet been made andthat as of that time, he did not know what the Companywas going to do He also told Smith that as of that time,the Company was not working on anything He deniedthe statements attributed to him by SmithSmith testified he received similar information from hisdistrict manager, Troy Byers, who said to him, "if youwant your job, you'll buy your route" Around the firstof February 1988, Smith stated that Charlie Thomas, Re-spondent's Bluefield district manager, came to the KeeneMountain facility to ride the drivers' routes and remapthem Thomas told Smith that Rouse had sent him toremap so they could split the routes up so they would beprofitable when they sold themSmith also related a conversation he heard betweenRouse and extra man Eddie Wells at the time of Wells'hiring in November or December 1987 One of the ques-tions Rouse asked Wells was whether he would buy aroute in March With respect to this conversation, Rousetestified that Wells said he had heard rumors about thedistributorship program andLasked Rouse about it Rousetold him that at that time the Company did not knowwhat avenue it was going to take with the programWells then said he wanted to know because he did not;want to leave his present job and go into a new oneblind Rouse told him that the program was somethingthat had gone on in the northern end of the State ofWest Virginia, but for his group, he did not knowRouse also testified that he started working on routerestructuring, which resulted in the routes sold to distrib-utors, in the first part of October 1987 He testified thatthe restructuring was done because there was a lot ofoverlapping in the existing routes and they needed to berestructured, presumably for efficiency He also workedup sales figures for the routes which were used to devel-op the pro forma performance analyses shown to pro-spective distributors Rouse testified that the restructur-ing process was similar to ones done in the past and wasdone to improve service and profitability He acknowl-edged that Troy Byers was involved in the route restruc-turing in a purely advisory capacity and gave Rouse nohint that the restructuring information was going to beused to set up the distnbutorship routesAbout 2 weeks prior to the beginning of negotiations,Rouse asked Smith whether he thought any of the KeeneMountain drivers would buy routes and Smith repliedthat none of the 10 drivers or the extra man were inter-ested Rouse then said that if they were not going to buythe routes, they should go ahead and quit so he couldget replacementsWith respect to the various conversations set forthabove wherein Rouse is involved, I credit the employees'versions of the conversations I did not consider Rouseto be particularly credible and found his testimony withrespect to the reasons for route restructuring and gather-ing of associated financial data to be patently unbeliev-able I am not sure whether the testimony involved wasintended, inter aim, to support the only 8(a)(1) violationalleged in the complaint, to wit, that on or about March1988, Respondent threatened the dnver-salesmen in theunit with discharge upon expiration of the contractunless they agreed to become "non union independentcontractors"In the event that the involved testimony is intended tosupport this complaint allegation, I find that no violationoccurred even though I do find that the drivers werethreatened with termination in the event they did notpurchase a distributorship There has been no antiunionammus shown on the part of Respondent and there hasbeen no nexus shown between the threats of terminationand any union or other protected activity There is cer-tainly no testimony or other evidence that any driver-salesman was threatened with discharge unless he agreedto become a "non union" independent contractor Simi-larly, the Respondent's decision to implement the distrib-utorship program and its ultimate implementation, whichresulted in the termination of unit employees as driver-salesmen, has not been shown to have been motivated inany way by antiunion animus or because of the employ-ees' union or other protected activity Rather, I find thatRespondent took the action it did for the legitimate busi-ness reasons that it has given in this record2 Negotiating sessions and events surrounding themJanuary 25 SessionKen Hall, business representative and chief negotiatorfor the Union, testified that the first meeting over con-tract negotiations for the current collective-bargainingagreement was held on January 25 This was a meetingbetween Hall and John Anderson, Respondent's inde-pendent labor attorney and chief negotiator At thismeeting, dates were set for negotiations and Andersonasked Hall what the most important issues were from the WEST VIRGINIA BAKING CO319Union's position Hall replied that insurance would bethe prime issue Anderson replied that he believed thatthe proposed shift from driver employees to independentroute salesmen would be the most important Andersonstated that though he was not certain at that time, he be-lieved that the Company intended to implement the pro-posed change All of the above recitation is based uponHall's version of the meetingAnderson testified in general similarly He also statedthat Hall indicated at this meeting that the distributorshipprogram would be a major problem from the Union'sstandpoint, that they were not interested in the systemAnderson denied that he told Hall that Respondent in-tended to implement the plan, stating that he did notknow as of the 25th whether the plan was even going tobe part of the Respondent's proposals He had a meetingscheduled the following day to determine with companymanagement what the Company's proposals would beAnderson also testified that Doug Church stopped by themeeting for a few minutes and related that he hoped theCompany was not thmkmg about trying the distributor-ship program To the extent a credibility determination isnecessary, I credit Anderson's testimony that he did notindicate at this meeting that Respondent was going toimplement the distributorship programPrior to the 25th, Hall testified that he had heardrumors that the Company was interested in going to theindependent distributorship program, but had not re-ceived clear notification from the Company of its inten-tionsFebruary 25 SessionThe first actual negotiating session was held on Febru-ary 25 The Union bargaining committee consisted ofHall, Grover Marion, president of Local 175, and severalemployee bargaining committee members, including BillSmith and L T Miller Respondent's committee consist-ed of Anderson, Dick Nolan, president of Respondent,Paul Dearfield, Company personnel manager, and SteveAvers, an mhouse counsel for RespondentThe meeting began with the parties exchanging pro-posals The Union proposed some 38 changes from theold contract while the Company proposed 8, includingthe change in driver status 7 Both sides explained theirproposals to the other and the Union indicated that al-though it opposed all the company proposals, its majorconcerns were with the Company's insurance proposal,part-time employee proposal and the proposal to changethe driver-salesmen to independent distributors TheUnion indicated that it wanted the status of the driver-salesmen to remain the same and had no interest in thedistributorship programAnderson testified that he replied that the Companyfelt the program was in its best long-term interests andthat the Company would hold small group meetings withthe employees to explain the program He mentioned7 The record contains a great deal of testimony descnbmg each negoti-ating session Much of this testimony relates to matters in negotiationwhich are not at issue in this case Although this evidence, as with allevidence presented, has been considered on the matter of credibility, It isnot recited here unless It bears directly on an issue in questionthat because the proposal was a complex one it was notfair for the Company to expect the Union, at some point,to explain the proposal and that the Company would ex-plain it to the employees Hall does not remember anynotice of such meetings being given and none of the par-ties notes of the February 25 session reflect such noticeUnder the circumstances, I do not find that notice of theemployee meetings was given There was no substantivediscussion at this meetingMarch 11 SessionoAccording to Hall, the next meeting, held March 11,began with the Union offering two additional proposalsOne was a proposal to increase the holiday pay for thedriver-salesmen and the other was to add a new classifi-cation in the sanitation department Hall also told Ander-son that it was his policy to present in writing for ratifi-cation any agreement reached during negotiations Forthat reason, he felt that negotiations must be concludedin time for the Company's final offer to be put in writingby March 24 so the Union could hold a ratification voteon March 25The Company then responded to the union proposals,discussing its reasons for disagreement Hall testified thatthere was no discussion of the independent distributorproposal and related proposals as the Company took theposition that it had decided to implement the independ-ent distributorship plan and saw no need to discuss theproposals relating to driver-salesmen Hall testified thatat the meeting's end, Anderson said that he recognizedthat the independent distributorship proposal was amajor issue to the Union, but that management had madea decision to implement the plan In response to theUnion's question as to why this decision had been made,Anderson replied that management felt it was in the bestinterest of the Company The Union registered its objec-tion and Anderson informed the Umon that Respondentdid not have to negotiate on this issue, that the onlyreason that the issue was on the table was as a courtesyto let the Union know that the Company was going toimplement it because of the historical good relationshipbetween the parties The Union presented no alternativeproposals to the independent distributorship program atthis meeting nor did it take a position with respect to theCompany's assertion that it was a nonmandatory subjectof bargainingAnderson gave a slightly different version of how themeeting began and the order of presentation On thematter of the distributorship program, Anderson testifiedthat Bill Smith said that employees in Keene Mountainhad already been contacted by one of Respondent's com-petitors in an attempt to get the driver-salesmen to workfor them if Respondent went to a distributorship system,and break the Keene Mountain market Anderson alsotestified that because of the Union's adamant oppositionto the distribution proposal, to create some type of bar-gaining, he tried to convey that the proposal was a non-mandatory subject of bargaining He indicated that Re-spondent had received three different decisions regardingthe proposal But, that even though it was a nonmanda-tory subject of bargaining, because of the longstanding 320DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDgood relationship between the parties, Respondent hadwanted to bring it to the table so that the parties couldhave a full opportunity to review the proposal and letthe Union have whatever input it thought appropriateAnderson testified that at this point, the Company hadnot made a final decision as to whether it was going tobe implemented He denied telling the Union on March11, that the Company had already made a decision to goto the independent distributorship program In his testi-mony, Dearfield also said that no one from the Companyindicated on this date that a final decision had beenreached with respect to the programAnderson appears to me to be a careful and truthfulperson and I credit his testimony that he did not specifi-cally tell the Union at this session that the Company haddecided to implement the plan On the other hand, theentire tenor of his comments could easily lead a rationalperson to believe that the Company had made such a de-cision Hall could well have believed that he heard inthis session that the decision to implement the plan hadbeen made, although I believe that he actually just drewthis inference from Anderson's statementsAlso at this meeting, the Company presented its insur-ance proposal, which the Union rejected, insisting on theUnion's own health and welfare planUnilateral Meeting of Company Officials withDriver-SalesmenHall testified that he held a membership meeting forthe purpose of requesting strike sanction from the Inter-national Union in the event a stnke was deemed neces-sary At that meeting, Hall was informed that Respond-ent had called the dnver-salesmen to meetings where itpresented them with documents relating to the independ-ent distnbutorship program Hall learned of these meet-ings on or about March 15 Hall indicated at one pointthat management may have given notice of its intentionto meet with the driver-salesmen, but could not recallHis notes of bargaining sessions do not reveal suchnotice being given 8Church testified that in the negotiations leading to the1985 contract, the Company had made various proposalsregarding Insurance and had met with the employees toexplain these proposals without objection Anderson tes-tified that these meetings were held during negotiationswithout prior notice to the UnionEmployee William Smith testified that the Companyhad scheduled a meeting for driver-salesmen in Vanzant,Virginia for a Wednesday in March to discuss the dis-tributorship program, but that no drivers showed upLater that month, Nolan and Dearfield met with theKeene Mountain drivers following a Nolan request ofSmith that he get the men to talk with him Nolan saidhe wanted to explain the distributor program to the menAt the meeting, Smith stated that Nolan explained to themen that the Company was going to sell the routes and8 Although the amended charge alleged direct dealing with employees,this was not alleged in the complaint, nor was It litigated by the GeneralCounsel Accordingly, this Issue is not before the Board Koons Ford ofAnnapolis, 282 NLRB 506 (1986), Electrical Workers 1BEW Local 1186,264 NLRB 712 (1982)gave them various documents explaining the program(G C Exhs 2-8) Smith testified that at this meetingNolan did not attempt to require anyone to make com-mitmentDriver-salesman Ben Bailey III testified he attendedone of these meetings where Nolan said that the routeswould be sold, but did not ask anyone present to pur-chase a routeFormer driver-salesman Robert Nipper testified that heattended such a meeting, which was also attended by JoeLester Nipper testified that in response to his inquiry ofNolan of what would happen if he was not interested inbecoming a distributor, Nolan told him to check withDearfield about his unemployment benefits He testifiedthat Dearfield told him that he would be on unemploy-ment status Dearfield denied this conversation occurredI credit Dearfield's denial This testimony is contrary toother testimony relating to these meetings given by em-ployees attending them and nothing was asked of Lesterabout it, though he appeared as a witness It was also al-legedly made at a time when Respondent was uncertainwhat the status would be of driver-salesmen who did notpurchase a route, as indicated by statements made in ne-gotiationsNolan and Dearfield were present at the employeemeetings and testified about them They stated that at thebeginning of each meeting, Nolan explained to the as-sembled employees that management was there to ex-plain the distributorship program This was a proposalthat the Company had made to the Union, that it was innegotiations and that a final decision had not been madeon the program No one would be asked to make a com-mitment or sign anythingAfter this opening statement, Nolan explained the dis-tributorship agreement in detail He passed out variousdocuments relating to the program as he discussed themNolan would then go over the financial pro forma pre-pared for each driver-salesman These documents wouldshow the employee what he had made for a particularperiod as an employee and show a breakdown of project-ed income and expenses for a like period as a distributorWhen this document had been explained, Nick Fadero,Respondent's controller, would explain how the territorypurchase, including the truck purchase, could be fi-nanced Financing with the Company was available forthe territory purchase price and was the overwhelmingchoice of new distributors, however, a distributor wasfree to pay the purchase price in cash or with other fi-nancing Financing of the truck purchase was availablethrough the Wachovia Bank After this presentation,Dearfield would explain an available truck insurancepackage, a business insurance package, and a health in-surance package Then, a CPA who works with anumber of distributors would explain how to go intobusiness as a sole proprietorship, partnership or corpora-tion, giving the various advantages and disadvantages ofeach form He also would go into how one could set upbookkeeping At this point, the meetings would end WEST VIRGINIA BAKING CO321March 22 SessionHall testified that at the next negotiating session, heldMarch 22, the majonty of the union proposals were stillon the table and the parties went through them TheCompany refused to respond to the union proposals re-garding driver-salesmen stating that it was not interestedin driver-salesmen proposals as it had a proposal for in-dependent distributorships Hall stated that there was nogive-and-take on this issue, although there was move-ment on other issues The Union's position on the driver-salesmen issue was to retain that status and it offered noother alternative to the Company's distributorship pro-gram at this timeAnderson testified that Hall made the first reference tothe distributorship program on this date, stating that theUnion was opposed to the independent distributorshipsystem and that it was not there to negotiate members'jobs away He also testified that Nolan gave a very de-tailed explanation of the program to the Union at themeeting, including how the territories or routes were de-termined and pnced He stated the Union had few ques-tions The Union did object that the Company did nothave anything to sell as it did not own store shelf spaceNolan explained that the Company was selling the exclu-sive distribution rights to products and labels that it didown, analogizing it to a McDonald's type of franchiseAnderson testified that Miller raised an objection that theterritories were not large enough, that there was notenough room to grow Nolan responded to this and ulti-mately, Miller's objection was addressed in the next ne-gotiating sessionThe parties' positions on insurance remained fixedMarch 23 SessionAnderson testified that Ater the March 22 session, hemet with company officials and told them that they hadto make a decision with respect to the distributorshipprogram and its implementation Given the Union's op-position to the plan, if the Company was not going toimplement it, he wanted to know so that he could usethe withdrawal of the proposal to the Company's strate-gic advantage He said the Company decided then to goahead with the program, that they were prepared to staywith itAt the next session, held March 23, Hall testified thatAnderson opened the meeting by informing the Unionthat the independent distributorship program proposalwould be in the Company's final offer During the meet-ing, the Union and the Company stated that this proposalwould be a strike issue for the Union as well There wasquite a bit of discussion at that meeting relating to theproposal, and Nolan was asked if he had met with thedriver-salesmen regarding the independent distributorshipprogram Nolan acknowledged that he, Dearfield, andother members of management had presented the pro-gram to the employeesThe Union also inquired what would be the status ofthe driver-salesmen if they did not buy a route Accord-ing to Hall, Anderson said the Company was not sure atthat point, but they would be in layoff status, voluntaryquit status or terminated Hall testified that Nolan ac-knowledged that he had made' statements to the driver-salesmen to the effect that there were outsiders waitingto buy the routes Anderson testified that the Companyhad a list of persons who had made inquiries about pur-chasing a route that had been converted to a distributor-ship elsewhere in the ompany's operation Hall saidNolan told L T Miller, a bargaining committee memberand a present driver-salesman that, "You have a decisionto make on Saturday (the old contract expiration date) "Marion testified that at this meeting, Nolan acknowl-edged that he had discussed the distributorship programwith outside people, that the routes would be sold andthat the drivers would have to make a decision by theend of this contract whether they were going to buy arouteHall testified that the Union from the beginning hadsought bumpmg nghts into the unit for the driver-sales-men In the expinng contract, the sales and productiondepartments were separate and sales employees could notbid or bump into the production departmentAfter discussion on independent distributorship pro-gram, Hall testified that it was clear that the Companywas not going to negotiate on the issue and he informedthe Company that the Union felt the Company was notbargaining in good faith and the Union was contemplat-ing filing charges with the NLRB To this, Hall said An-derson replied, "I've fought this battle before, and I'mready to fight it again" Hall stated that Anderson's justi-fication for this statement was that he had discussed thedistributorship program with the Union Marion testifiedthat Anderson said that he did not have to talk to theUnion about this issue, that he had been through thisbefore, and it was a nonmandatory bargaining issue An-derson stated that Respondent had Board decisions thatindicated that the distributorship conversion was a non-mandatory subject of bargaining, that despite those deci-sions, Respondent had brought the issue to the table, thatit had not precluded discussion on any issue but, that theUnion had not been interested in discussing itAnderson testified that the distributorship programwas kept as a proposal and included in the Company'sfinal offer for two reasons First, he stated the Union wastreating it as a proposal and had identified it as a strikeissue He testified it needed to be resolved through nego-tiations Second, Anderson was concerned that the sub-contracting provision of the old contract could be inter-preted in arbitration as prohibiting the Company's ac-tions Additionally, a proposal in the current negotiationscalled for all products produced in the bakery to be de-livered by bargaining unit employees Anderson felt thisprovision could be interpreted as covering the dnver-salesmenOn cross-examination, Hall stated that there had beena discussion of what the Company would do with regardto the routes in the event of a work stoppage at the expi-ration of the contract The Company indicated that itwould run them with management personnel Respond-ent did not say it would implement the distributorshipprogramAt this meeting, the insurance issue was also identifiedby the Union as a strike issue 322DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDMarch 24 SessionThe next session was held on March 24 and accordingto Hall opened with Anderson informing the Union thathe did not agree with it filing unfair labor practicecharges, but that the Union had that right and to goahead if that is the way the Union felt Anderson provid-ed the Union with a copy of the Regional Director's de-cision that the subject of distributorships was a nonman-datory subject of bargaining The decision dealt with thesame program as was being proposed in the contract ne-gotiations which Respondent had implemented in itsCharleston, West Virginia operation over the objectionof its union employees Anderson testified that at aboutthis point he indicated that the program was a nonman-datory subject of bargaining, that the Company had putthe proposal on the table and that it had been preparedto discuss any and all aspects of the proposal He furtherindicated that it did not need the Union's agreement asthe matter was a business decisionThere was then discussion of the status of drivers whodid not purchase a route, with Anderson indicating thatthey would be in layoff status The Company indicatedthat it was willing to give these drivers priority hiringrights, but they would have no seniority when hired,except for vacation and holidaysHall testified that the Union then asked for a copy ofthe independent distributorship program and was toldthat the Company did not have one at the meeting, butthat driver-members of the bargaining committee hadcopies and the Union could get one from them Mariontestified that this request was made at the previous meet-ing on March 23 I believe the parties' notes of the ses-sions conclusively establish that March 24 was the actualdate of this request This request was not renewedthroughout the remainder of negotiations I do not viewthe Respondent's response as any indication of bad faithas the fact was, it did not have a copy of the programand some of the union committee members did have oneIn response to an inquiry, the Company said it wouldnot pay health, welfare, and pension benefits for the in-dependent distributors as they would not be employeesMarion testified that Anderson said that the distributorswould not belong to the Union as they would not be em-ployees Anderson's version of this was that the distribu-tors would not be members of the bargaining unit as theywere not employees, whether they stayed members ofthe Union was their decision to make He testified thatHall said the Teamsters would not allow them to remainmembers if they were not covered by the collective-bar-gaining agreementA number of specific inquiries about the details of thedistributorship program were made during this sessionThough the responses to these questions may well be rel-evant on some issues, they are not in the context of thisbargaining session, except to note that the Company didattempt to answer the Union's questions about the planDetail about the Company's responses will be found inthat portion of this decision dealing with the operation ofthe planAfter a caucus, the meeting ended with the Companygiving the Union its final offer (J Exhs 6(a), (b), and(c)) After a further caucus, the Union informed theCompany that it would recommend the offer to the em-ployees if the Company would accept the union insur-ance proposal and drop the independent distributorshipproposal The Company responded, no To this point innegotiations, neither party had moved at all on theiroriginal positions with respect to driver-salesmen vs in-dependent distributors Nor had any significant move-ment occurred with respect to the insurance issueAnderson testified that as of March 24, the Companywas and had been willing to discuss any and all aspectsof the distributorship proposal By "discuss," Andersonsaid he meant to open the topic of conversation up forany type of negotiations, questions, or positions that theparties wanted to makeRatification Vote of March 25On March 25, the Union filed the instant unfair laborpractice charge contending the Company had violatedthe Act by directly dealing with unit employees and bar-gaining to impasse over a nonmandatory subject of bar-gaining Also on this date, the employees voted 121 to 29to reject the Company's final offer A strike began onMarch 27, which lasted until May 14 During the periodof the strike several more negotiating meetings wereheldApril 11 SessionAt the request of a Federal mediator, Phil Bradley, theparties met again on April 11 Bradley asked the partiesto bring him up to date on the status of bargaining, withAnderson telling him the two big issues were insuranceand the independent distributorship program Accordingto Hall, Anderson told the mediator that the programwas a nonmandatory subject of bargainingThe Union gave the mediator as remaining proposalsand he asked the parties to separate Bradley met sepa-rately with the parties for about 2 hours According toHall, he told the Union that the Company was not goingto move on the issues, that the only reason the independ-ent distributorship proposal was still on the table was be-cause the Union had questions about it Anderson testi-fied similarly, pointing out that the mediator had told thecompany representatives that the Union was adamant onthe insurance and distributorship issues Anderson indi-cated that the Company discussed the matter for a whileand then put its final offer back on the table for an addi-tional 5-day period The meeting then endedOn April 15, the Union filed an amended unfair laborpractice charge contending that the Respondent had re-fused to bargain in good faith over its decision to imple-ment the distributorship plan and the effects of such de-cision, and further that the Respondent had implementeda system of independent distnbutorships and terminatedthe route salesmen on March 27April 18 SessionOn Apnl 18, the parties again met, both in a fairly pn-vate session between the primary negotiators and laterwith the full negotiating committees The record is nottotally clear when certain events occurred on this date,though on the whole, there is agreement that they did WEST VIRGINIA BAKING CO323occur According to Hall, he began the meeting by in-forming the Company that its final offer had again beenturned down Hall testified that there were a number ofquestions about the independent distributorship programThe Company again said it would not pay pension orhealth and welfare benefits for the distributors TheCompany also stated, according to Hall, that it mustmaintain certain controls over the distributors, indicatingthat there would be supervisors on the routes with thedistributors to maintain freshness and shelf stock TheCompany indicated that its reason for going to the inde-pendent distributors was to give the people more incen-tive to increase sales The Union inquired how salescould increase as the Company presently controlledabout 95 percent of the market The Company respondedit did not know what percentage of the market it con-trolledAt this meeting, the Union asked if the Companywould supply the driver-salesmen with a truck andassign them a territory The Union also indicated that itwas willing to move on the matter of more incentives forthe driver-salesmen to increase sales It proposed de-creasing their base pay and increasing commissions TheCompany indicated that that was not what it had inmind The Company again said that it did not have tobargain over the independent distributorship programand put its final offer of March 24 back on the tableAnderson testified about this meeting and to the extenthis testimony differs from that of Hall and Marion, oradds to it in some relevant way, it will be noted Ander-son indicated that at this meeting the Union cited him to)a Board decision which to the Union established that thedistributorship program was a mandatory subject of bar-gaining Anderson said he had not read the case andpointed out he had a decision from the involved BoardRegion directly on pointAnderson also took the position that if the distributor-ship program had been a mandatory subject of bargain-ing, that the Union had had the opportunity to bargainabout it The Union took the position that the programwas a fait accompli at the time the Company presentedit Anderson denied thisAnderson testified that at this meeting the subject ofimplementation had come up He advised the Union thatthe Company had chosen not to implement the systemup to that point, but that it did have a legal right to doso and that it could not hold off doing so mdefimtely Healso indicated that before the Company did start to im-plement that he would contact Hall and advise him ofthat decision As of April 18, the routes were being runby management personnel and no irreversible action hadtaken place The meeting endedApril 19 SessionOn April 19, the parties met again, with according toHall, the Union indicating its seriousness at ending thestrike It proposed that the driver-salesmen becomeowner-operators whereby they would purchase trucks,lease them to the Company, and all of their incomewould come from commissions The Union believed thatthis would address the Company's incentive concern aswell as a concern of the Company that employees didnot take good care of the company trucks Hall testifiedthat Anderson said the Company would look at this pro-posal, but hoped it was not the Union's last proposal onthe issue because he could not recommend it to hisclientThe Union also reurged its proposals on bumpingrights and the Company indicated it would reconsider itsposition on these issues Hall testified that the Companyalso proposed to change the term of the new contract,which had been a proposed 3-year one, to a 4-year con-tractAnderson testified about this meeting and his testimo-ny was similar to Hall's He did note that at this meetingthat he volunteered to delay implementation of the dis-tributorship program for 6 weeks to let the effects of thestrike settle The meeting endedApril 20 SessionAccording to Hall, on April 20, the parties met withthe Company reducing its proposed term of contract to42 months and the Union urging its owner-operator planHall testified that the Company was concerned aboutthis proposal because a salesman would not have an in-centive to build up his territory by getting new stops andincreasing sales because he would be afraid that once hedid, the Company would take some of the stops off hisroute and put them another salesman's route The Unionindicated it would be willing to negotiate terms wherebythe Company could assign a salesman a specific territoryjust as it would under the distributorship plan Hallstated that Anderson said that the Company did notwant to pay health, welfare, and pension because thesethings were already calculated into the distributorshipplan Hall said that Anderson indicated that the Compa-ny was going to the independent distributorship plan andhad sold over a thousand distributorship routes through-out the country At another point in the record, Ander-son agreed that this figure may be 50 percent of theroutes of Respondent nationwideHall said he then told the Company that the Unionhad been willing to move significantly on the driver-salesmen matter, but that the Company had made nomovement At the close of the day, the Company pre-sented an offer involving a 3-year contract with the samewage increase, the distribution program, and the bump-ing rights with the exclusions proposed by the UnionThe insurance was still as proposed by the CompanyThe meeting endedApril 21 SessionThis meeting began with the Union making a counter-proposal to Judge's Exhibit 7, the Company's strike set-tlement offer The Union agreed with the bumping rightsproposal, term of contract and wages It still disagreedwith the insurance proposal With respect to the distribu-torship proposal, the Union stood by its owner-operatorproposal and the Company rejected it, with Andersonstressing its lack of equity incentive The Companyagreed to give certain employees, including driver-sales-men who did not buy a route, limited bumping rightsinto production At this meeting union committee 324DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmember L T Miller inquired about one of the provi-sions of the distributorship program relating to the con-sequences of the death of a distributor Miller may haveasked to have the provision amended, but the Companyattempted to assure him that his fears about the provisionwere groundless The meeting ended with the Companypresenting the Union with a strike settlement offerhaving a deadline of April 26 This date was subsequent-ly extended to the April 27April 27 VoteOn April 27, the employees voted to proceed with theunfair labor practice case against the Respondent and notto vote on the strike settlement proposalMay 5, 11, and 12 SessionsThe parties again met on May 5 No positions changedat this meeting and the Federal mediator suggested thatthe Union have the employees vote on what they couldaccept On May 11, the employees again voted, but thistime voted to accept the Company's stnke settlementoffer and return to work, with the proviso that theNLRB charges not be dropped On the May 11 the em-ployees presented themselves for work, but the Companyrefused and said the Union must speak with AndersonHall and Anderson met on May 12 Hall said Andersonindicated that the Company was not going to implementthe distributorship program for 6 weeks for the routesthat had not been sold Anderson testified that this agree-ment had been made on April 19 or 20, as noted earlierHall testified that Anderson had called him on April 28and informed him that the Company was going to startselling routes Hall wrote Anderson on May 28 statingthe Union's objection and warning the Company that itinform prospective purchasers of routes of the pendingNLRB litigationMay 13 SettlementOn May 13, the parties agreed to the terms of the set-tlement and the employees returned to work the nextdayMay 27 LetterOn May 27, Hall sent a letter to Dearfield complainingthat the Company was implementing the distributorshipprogram without waiting 6 weeks as agreed and statingthat this would be a violation of the strike settlementagreement3 Did Respondent bargain in good faith over thedecision to convert and the effects of that decision?General Counsel did not allege nor litigate the Compa-ny's overall bad faith in negotiations I find no evidenceof bad-faith bargaining on the part of Respondent in thenegotiations in question To the contrary, there is abun--,dant evidence of the Company's good faith, includingnumerous concessions to reach agreement, appearance at15 formal and informal negotiating sessions, the parties'good-bargaining relationship, a 95-cent-per-hour wageproposal over 3 years, and the parties' ultimate agree-ment Indeed, the parties engaged in hard bargainingover the admittedly important insurance issue and man-aged to reach agreement, with Respondent's positionprevailing I do not believe that the distnbutorship issuewas in a materially different postureFrom the recitation of events leading to the negotia-tions, two things appear clear First, the Respondent wasvery seriously considering implementing the conversionand probably intended to do so Second, the Union hadclear notice of the Respondent's desire to convert thedriver-salesmen to independent distributors, and had ex-pressed its adamant opposition to such conversion to theCompany From the very outset of negotiations, the par-ties' positions- on this issue were relatively fixed, Re-spondent proposing- conversion and the Union insistingon maintaining the employee status of the driver-sales-men To the date of the filing of the unfair labor practicecharge giving rise to this proceeding, the Respondenthad not moved from its position nor had the Unionmoved from its position No alternatives to the conver-sion plan were offered by either party until well into thestrike, and after the filing of all unfair labor practicechargesIn spite of the Respondent's belief that the matter ofconversion to independent distributorships was a non-mandatory subject of bargaining, it brought the issue tothe table as a proposal and repeatedly expressed its will-ingness to discuss any and all aspects of the proposalThis willingness was not really tested by the union nego-tiators From February 25 through March 22, the Uniondid not offer alternatives or even ask questions regardingthe distributorship plan This was in spite of the fact thatNolan had described the program in detail on March 22After March 22, the Union did ask questions althoughit proposed no alternatives until April 19, almost a monthinto the strike, which was brought about by the parties'disagreement on at least the insurance issue as well as thedistributorship issue The record is uncontradicted thatthe Company answered all of the Union's questions As Ihave heretofore found, the Company did not announceits intention to have the distributorship program in itsfinal offer until the March 23 meeting, almost a monthafter the negotiations began When the Union did offeran alternative on April 19 and 20 (the owner-operatorproposal with 100-percent commission), the Companyconsidered the proposal during caucuses and gave a rea-sonable explanation for rejecting the proposal it failed toprovide the equity sales incentive and it did not result inrecouping the capital it felt was inherent in its territoriesand brand namesIt is uncontradicted that the Respondent placed thedistributorship issue on the table as a proposal on Febru-ary 25 There is no real contention that as of that date,the Company had reached a final decision on its distribu-torship proposal Although I have found that this deci-sion was announced at the March 23 session, even theUnion does not contend that it was announced beforeMarch 11 On bnef, neither General Counsel nor theUnion argue that the distributorship program was a fait_ accompli when the negotiations began and I find that itwas not Although the Respondent was arguably in a po-sition to implement the plan at about that time (it had WEST VIRGINIA BAKING CO325tentative territories, Pro formas, available financing andDistributors' Agreements in hand), it had not signed up asingle distributor In fact no implementation took placeuntil on or after April 28I cannot find that the Company's failure to change itsposition on the distributorship issue during negotiations isproof of bad-faith bargaining or a refusal to bargain overthe issue In all the circumstances, adamant insistence onthis proposal does not constitute bad-faith bargaining ora refusal to bargain In Atlanta Hilton & Tower, 271NLRB 1600, 1603 (1984), the Board statedIt is necessary to scrutinize an employer's overallconduct to determine whether it has bargained ingood faith "From the context of an employer'stotal conduct, it must be decided whether the em-ployer is lawfully engaging in hard bargaining toachieve a contract that it considers desirable or isunlawfully endeavoring to frustrate the possibilityof arriving at any agreement" D LunsfordPlumbing, 254 NLRB 1360, 1370 (1981) quotingfrom West Coast Casket Co, 192 NLRB 624, 636(1971) enfd in relevant part 469 F 2d 871 (9th Cir1972) ] A party is entitled to stand firm on a posi-tion if he reasonably believes that it is fair andproper or that he has sufficient bargaining strengthto force the other party to agree NLRB v Ad-vanced Business Forms Corp, 474 F 2d 467 (2d Cir1973)[A]n adamant insistence on a bargaining position isnot of itself a refusal to bargain in good faith, NeonSian Corp v NLRB, 602 F 2d 1203 (5th Cir 1979)I believe it is clear that the parties achieved impasse intheir negotiations prior to the Company's implementationof the distributorship proposal on April 28 By that datethe parties had met in 12 formal and informal sessionsand spent approximately 25 hours on the distributorshipissue At their last session on April 21, the Union insistedon its owner-operator proposal and the Respondent in-sisted on the distributorship proposal, reiterating its ra-tional reasons for rejecting the owner-operator planThere is no evidence of bad-faith bargaining by Re-spondent during the course of negotiations The employ-ees had rejected the distributorship proposal twice andrefused even to vote on it a third time on April 27Clearly, the parties were at impasse and the Companylawfully implemented the distributorship proposal Team-sters Local 688 (Air-Ways Cab), 277 NLRB 1518, 1526-1527 (1986), Taft Broadcasting Co, 163 NLRB 475(1967)It is equally clear that the Company met its duty tobargain in good faith over the effects of the distributor-ship program As noted above, the Union was advised ofthe distributorship proposal on February 25 The Union'sreaction to this proposal was to insist on driver-salesmenemployee status On March 23, the Union through itsbargaining committee member L T Miller said it wasunfair for an employee with a number of years of servicesimply to be out of work Anderson replied he was will-ing to listen to any proposal the Union had on that issueOn the same day, the Union asked what would happento those drivers who chose not to buy a distributorshipAnderson replied that no decision had been made, butthey would probably be on layoff status The Union pre-sented no proposals at that pointThe Company's offer the next day included priorityhiring rights for route sales employees who did notselect distributorships This offer was included in theCompany's final offer made later that day After rejec-tion of the final offer by the Union, the parties continuedto negotiate over the effects of the distributorship pro-posal As a result, the Company made certain additionalproposals regarding the effects For example, the Unionsuggested a delay in implementation of the distributor-ship proposal to give the business an opportunity to buildback up to its prestrike and preumon boycott levels TheCompany agreed with this and mcluded a proposal for a6-week delay in implementation in its April 21 final offerThe Union also requested bumping rights for those em-ployees who chose not to purchase a distributorship TheCompany agreed to bumping nghts as proposed by theUnion The parties ultimately achieved agreement on theeffects issueD Ultimate Conclusions with Respect to the IssuesBased on the fmdmgs set forth above and for the rea-sons stated, I find and conclude that Respondent's deci-sion to convert its driver-salesmen to independent distrib-utors was not a mandatory subject of bargaining, that theindependent distributors did not remain statutory em-ployees after the conversion and Respondent did not un-lawfully withdraw recognition from the Union as theirrepresentative, that Respondent did not refuse to bargainin good faith over the decision to convert and the effectsof that decision and in fact, did bargain in good faithover such decision and its effects until impasse andlawful implementation of the distributorship program,and that Respondent did not threaten its driver-salesmenwith discharge and ultimately discharge them because oftheir Union or other protected activity In sum, I findthat Respondent did not violate Section 8(a)(1), (3), and(5) as alleged in the complaintCONCLUSIONS OF LAW1 Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct2 The Union is a labor organization within the mean-ing of Section 2(5) of the Act3 Respondent has not engaged in any of the unfairlabor practices alleged in the complaintOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed99 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall. be deemed waived for all pur-poses 326WEST VIRGINIA BAKING COORDERThe complaint is dismissed in its entiretyAppendix AThe projected labor cost impact of the conversion atthe time of implementation can be calculated by totallingthe cost to the Company of all payments to the distribu-tors and subtracting from that the distributors' operatingexpenses formerly incurred by the Company Thus, thosecosts which have simply been transferred from the Com-pany to the distributor should be reduced from the dis-tributors' total receipts to determine the net effect of theconversion on the Company's labor costsThe distributor's principal and interest payments forthe truck and the territory, however, should not be de-ducted Unlike operating costs incurred by the distribu-tor, the Company receives no concomitant reduction inits expenditures as a result of the distributors' investmentin the territory and truck Although the principal and in-terest for the territory and principal for the truck is paidback to the Company, the Company in return had soldits capital assets to the distributors The result of thetransaction is that these capital assets pass from the Com-pany to the distributors at the Company's expenseShould the Company ever decide to return to the distri-bution business, it would be necessary to repurchase thetemtones and purchase additional trucks Thus, the neteffect of the increased discount rate which enables thedistributors to purchase the territory and truck from theCompany is to increase the Company's labor costsThe calculation of the net effect of the conversion onthe Company's labor costs is as followsTotal yearly cost to the Company of the distributor-ship•$1,438,356Total Weekly Gross Income (C 12-14) X 52weeks = $1,422,356$500 per year accounting costs(T456)X 32 distributors =$16,000Total yearly savings to the Company from the dis-tributorship conversion (labor costs and other coststransferred to distributors)= $1,248,136 85Route gross earnings (C 12-14) X 52 weeks=$811,408 00Vacation Pay (C 10)49,097 59Holiday Pay (C 10)12,840 00A&S and Sick Leave (C 10)2,22000Health Insurance$137,640 00 ($31000 (T 383)1 X 37 employees X 12months)- $21,509 28 (total weekly employee $116,130 72contributions X 52 weeks) (C 11, T347)Pension $95 33 (T 343) X 3742,326 52employees X 12 monthsJury Duty (T 343)000Life Insurance (C 10)000Workers CompensationWest Virginia Warehouse $1 55 rate X $72 75(weekly route gross earmngs/100) (C 14, T 449) X52 Weeks$5,863 65Virgima Warehouses $ 43 rate X 83 29 (Total Vir-ginia Warehouses weekly route gross eammgs/100)(C 12-13, T 449) X 52 weeks= $1,862 37Total$7,726 02Uniforms$24800 X 13 periods(T 449)3,22400Casualty Insurance$3000 X 52 weeks X34 Distributor(GC 12-14)53,040 00Truck Costs FuelFuel Adjustment2 (T 447-48),C 12-141 This is the cost of Teamsters' Option 3 coverage which is the mostexpensive available Although not all of the route sales employees pur-chased the most expensive coverage the precise breakdown is not avail-able For the purpose of calculating the labor cost impact of the distribu-torship program, however, the cost savings to the Company of the healthinsurance will be assumed to be the maximum2 The fuel adjustment is an additional amount paid by the Company tothose drivers whose vehicles are driven over 400 miles per week to com-pensate them for additional repairs required due to the additional mile-age The fuel and fuel adjustment numbers were based on an actual studyof Company costs for its fleet of vehicles which included labor, material,and all other costs and is, therefore, an accurate reflection of the Compa-ny's savings as a result of the transfer of these costs to the distnbutorsThe fuel adjustment figure is deducted from the fuel figure because theadjustment is an additional payment by the Company to the distributorThus, the Company's actual fuel cost transferred to the distributor is thenet figure DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD327Keene Mountain Warehouse$466-$63=$403 X 52 weeks=$20,956Radford and Marion Warehouses$521-$163=358 X 52 weelcs=$18,616Bluefield Warehouse3 The Tires and Repairs costs were based on an actual study of Com-pany costs for its fleet of vehicles which Included labor, material, and allother costs and is, therefore, an accurate reflection of the Company's sav-ings as a result of the transfer of these costs to the distributors• The miscellaneous expenses cover those expenses transferred by theCompany to the distributors such as licenses and business franchise fees5 The warehouse expense is paid by the distributors to the Company todefray the Company's cost of heat, light, etc in providing a warehouseto the chstnbutors† At the hearing, the Company presented evidence that it reduced thenumber of routes in Bluefield from 17 to 14 As there were 37 mutes pre-viously, and only 32 distributorships, the fate of two routes is not clear inthe record The reduction in Bluefield, however, was considered neces-sary by Respondent regardless of the conversion to distributors There-fore, any savings attributable to this reduction was not a savings resultingfrom the Company's decision to convert to distributors However, even if$690-$180=$582 X 52 weeks=$30,264Total$69,836 00Total Tires and Repairs Costs3(C 12-14) X 52 weeks=$47,476 00Miscellaneous4(C 12-14) X 52 weeksWarehouse3(C 12-14) X 52 weeks29,484 00Net Increase in the Company's labor CostsŠ$190,219 156the wages and benefits from those additional five drivers is factored Intothe above calculation, the Company's labor costs still increase as a resultof the conversion The benefit costs calculated above include the five ad-ditional drivers The route gross earnings for the five additional driverscan be accurately estimated by dividing the total route gross earnings onCompany Exhibits 12 through 14 by 32 distributors and multiplying thatfigure by five route sales employees The resulting route gross earningsarguably saved by the Company is $126,782 50 Thus, the net labor costIncrease to the Company, even including the reduction in the number ofroutes, is $63,436 65